DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  phrasing “a, a valve” is improper.  	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the electric machine subassembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the electric machine" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
4 recites the limitation "the rotary steering subassembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the valve subassembly" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 15, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niina et al. (2015/0337601).
With regard to claim 8, Niina discloses a rotary steering subassembly (abstract) comprising: 
a tool housing (158); a valve subassembly (figs. 3-5) positioned within the tool housing and comprising an upper disk and a lower disk (figs. 3-5), the lower disk being fluidly coupled to a plurality of steering pad (166) subassemblies and rotationally coupled to the tool housing (para 0031); 15a turbine (186) rotationally coupled to the upper disk of the valve (170) subassembly; and an electric machine subassembly (180) coupled to the turbine by a drive shaft, the electric machine subassembly comprising a motor and a generator (188) being coupled to a power source and a controller (paras 0033-0034).

a rotary steering subassembly comprising a valve subassembly (170) positioned within a 15tool housing (figs. 3-5) and comprising an upper disk and a lower disk (figs. 3-5), the lower disk being fluidly coupled to a plurality of steering pad (166) subassemblies and rotationally coupled to the tool housing (para 0031), a turbine (186) rotationally coupled to the upper disk of the valve subassembly, and an electric machine subassembly (180) coupled to the turbine by a drive shaft, the electric machine subassembly comprising a motor and a 20generator (188) being coupled to a battery and a controller (paras 0033-0034); and a bottom-hole assembly (100) comprising a drill bit (para 0020) and being coupled to the rotary steering subassembly such that the plurality of steering thrust pads are operable to transmit a radial force to the drill bit to direct a direction of drilling of the downhole drilling system (paras 0031-0033).
With regard to claim 18, Niina further discloses determining at a first time whether an augmentation condition exists at the rotary steering subassembly and increasing a rate of 30rotation of the valve subassembly using the electric machine subassembly upon determining that the augmentation condition exists (para 0044).
With regard to claim 19, Niina further discloses the augmentation condition comprises stick slip (para 0024).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 9, 11-12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niina et al. (2015/0337601) in view of Smith (2017/0030183).
	With regard to claim 1, Niina discloses a method of operating a rotary drilling subassembly (abstract), the method comprising: 
	rotating a tool housing (158) of the rotary drilling subassembly at a first rate of rotation (para 0035); 5flowing drilling fluid (26) through a turbine (186) to rotate an upper disk of a valve (170) at a second rate of rotation relative to the tool housing, wherein the second rate of rotation is substantially equivalent to the first rate of rotation (paras 0040-0043); and driving an electrical generator (alternator 188) with the turbine (para 0034).
	Niina discloses the invention substantially as claimed as well as batteries and an alternator and suggests opposite rotation however fails to explicitly state opposite rotation and to convert kinetic energy from the 10turbine to electric energy for storage by a power source. 
	Smith discloses a rotary drilling assembly wherein the housing and stator rotate in opposite directions (para 0031) and wherein the drilling fluid drives a turbine to convert kinetic energy from the 10turbine to electric energy for storage by a power source (paras 0021-0022).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Niina and have the components rotate in opposite directions as taught by Smith in order to steer the assembly as desired and to have the turbine convert kinetic energy from the 10turbine to electric 
	With regard to claim 2, Niina further discloses the rotary drilling subassembly further comprises a controller (182) communicatively coupled to the electric machine subassembly (180; para 0033), the method further comprising determining at the controller whether the magnitude of the second rate 15of rotation of the upper disk exceeds the magnitude of the first rate of rotation of the tool housing (para 0033-0035), and activating the electric machine subassembly as a brake upon determining that the magnitude of the second rate of rotation of the upper disk exceeds the magnitude of the first rate of rotation of the tool housing (paras 0044-0045).
	With regard to claims 4 and 11, Niina further discloses determining at a first time whether an augmentation condition exists at the rotary steering subassembly and increasing a rate of 30rotation of the valve subassembly using the electric machine subassembly upon determining that the augmentation condition exists (para 0044).
	With regard to claims 5 and 12, Niina further discloses the augmentation condition comprises stick slip (para 0024).

	With regard to claims 9 and 16, Niina discloses the invention substantially as claimed as well as batteries and an alternator however fails to explicitly state the system is operable to transmit electrical energy to the power source/battery. 
	Smith discloses a rotary drilling assembly wherein the drilling fluid drives a turbine to convert kinetic energy from the 10turbine to electric energy for storage by a power source (paras 0021-0022).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Niina to have the turbine convert kinetic energy from the 10turbine to electric energy for .

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niina et al. (2015/0337601) in view of Smith (2017/0030183) as applied to claim 1 above, and further in view of Li et al. (2014/0354081).
	With regard to claim 3, 10, and 17, Niina, as modified, discloses the invention substantially as claimed however is silent regarding determining at the controller whether the power source has stored a threshold amount of energy, and diverting any additional energy generated by the electric machine subassembly to a 25resistor circuit coupled to the power source upon determining that the power source has stored the threshold amount of energy.
	Li discloses a drilling assembly with the process of determining at the controller whether the power source has stored a threshold amount of energy, and diverting any additional energy generated by the electric machine subassembly to a 25resistor circuit (para 0028) coupled to the power source upon determining that the power source has stored the threshold amount of energy (para 0023-0028).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Niina and utilize a resistor circuit as taught by Li in order to provide a path for electricity generated not used by the drilling system.
	
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niina et al. (2015/0337601) in view of Smith (2017/0030183) as applied to claim 1 above, and further in view of Nichols et al. (6,997,271).
	With regard to claims 6 and 13, Niina, as modified, discloses the invention substantially as claimed however fails to explicitly state torsional resonance. 

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Niina and utilize torsional resonance control as taught by Nichols in order to keep the torsional potential energy constant.

Allowable Subject Matter
Claim 7, 14, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter: 	the cited prior art, either alone or in any reasonable combination, fails to teach or suggest all the limitations of claims 7, 14, and 20.  Controlling steering valve system by turbines are known such as that taught by Kosmala et al. (6,092,610)  However, the cited prior art lacks the augmentation condition at the steering assembly and acting based upon the augmentation scenario as required by the independent claim(s) and it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prior art to achieve applicant’s invention without the benefit of hindsight and applicant’s own disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
8/12/2021